Case 1:17-bk-00693-HWV   Doc 368 Filed 04/01/21 Entered 04/01/21 14:14:16   Desc
                          Main Document    Page 1 of 9
Case 1:17-bk-00693-HWV   Doc 368 Filed 04/01/21 Entered 04/01/21 14:14:16   Desc
                          Main Document    Page 2 of 9
 1

 2

 3

 4
                                      UNITED STATES BANKRUPTCY COURT
 5                                    MIDDLE DISTRICT OF PENNSYLVANIA

 6    IN RE:                                                       CASE NO: 1-17-00693
       GREATER LEWISTOWN SHOPPING PLAZA, LP                        DECLARATION OF MAILING
 7
                                                                   CERTIFICATE OF SERVICE
 8                                                                 Chapter: 11


 9

10

11
     On 4/1/2021, I did cause a copy of the following documents, described below,
12   Notice of Amended Distribution Re: Trustee's Motion for Approval of Final Distribution

13

14

15

16

17

18

19   to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
     sufficient postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and
20   incorporated as if fully set forth herein.

21   I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.
     com, an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant
22   to Fed.R.Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as
     if fully set forth herein.
23   Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been
     served electronically with the documents described herein per the ECF/PACER system.
24
     DATED: 4/1/2021
25                                                             /s/ John P. Neblett
                                                               John P. Neblett 80036
26                                                             Law Office of John P. Neblett
                                                               187 Long Leaf Pine Drive
27                                                             Conway, SC 29526
                                                               717 554 8440
28

         Case 1:17-bk-00693-HWV              Doc 368 Filed 04/01/21 Entered 04/01/21 14:14:16                      Desc
                                              Main Document    Page 3 of 9
1

2

3
                                       UNITED STATES BANKRUPTCY COURT
4                                      MIDDLE DISTRICT OF PENNSYLVANIA
5
        IN RE:                                                           CASE NO: 1-17-00693
6
        GREATER LEWISTOWN SHOPPING PLAZA,                                CERTIFICATE OF SERVICE
        LP                                                               DECLARATION OF MAILING
7
                                                                         Chapter: 11
8

9

10

11   On 4/1/2021, a copy of the following documents, described below,

     Notice of Amended Distribution Re: Trustee's Motion for Approval of Final Distribution
12

13

14

15

16

17

18

19   were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient
     postage thereon to the parties listed on the mailing list exhibit, a copy of which is attached hereto and incorporated as if fully set forth
20   herein.

     The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above
21   referenced document(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of
     Service and that it is true and correct to the best of my knowledge, information, and belief.
22
     DATED: 4/1/2021
23

24

25
                                                                            Jay S. Jump
26
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
27
                                                                            John P. Neblett
                                                                            Law Office of John P. Neblett
28
                                                                            187 Long Leaf Pine Drive
                                                                            Conway, SC 29526
          Case 1:17-bk-00693-HWV                   Doc 368 Filed 04/01/21 Entered 04/01/21 14:14:16                                Desc
                                                    Main Document    Page 4 of 9
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CASE INFO
1LABEL MATRIX FOR LOCAL NOTICING          BOULEVARD TAKEOUT                         MARTIN C BRYCE JR
03141                                     363 PARK DRIVE                            BALLARD SPAHR LLP
CASE 1-17-BK-00693-HWV                    REEDSVILLE PA 17084-8607                  1735 MARKET STREET 51ST FLOOR
MIDDLE DISTRICT OF PENNSYLVANIA                                                     PHILADELPHIA PA 19103-7599
HARRISBURG
WED MAR 31 15-35-37 EDT 2021




CVS OF PENNSYLVANIA INC                   CVS OF PENNSYLVANIA INC                   CVS OF PENNSYLVANIA INC
ONE CVS DRIVE                             ONE CVS DRIVE                             CO GEOFFREY S GOODMAN ESQ
WOONSOCKET RI 02895-6146                  WOONSOCKET RI 02895                       FOLEY LARDNER LLP
                                                                                    321 N CLARK ST 2800
                                                                                    CHICAGO IL 60654-5313




CENTIMARK CORPORATION                     CENTIMARK CORPORATION                     COTE ENTERPRISES LLC
12 GRANDVIEW CIRCLE                       CO CLARK HILL THORP REED                  252 4TH STREEET
CANONSBURG PA 15317-8533                  DANNY P CERRONE JR ESQUIRE                BRADDOCK PA 15104-1167
                                          ONE OXFORD CENTRE
                                          301 GRANT STREET 14TH FLOOR
                                          PITTSBURGH PA 15219-1425




COTE ENTERPRISES LLC                      COTE ENTERPRISES LLC                      ROBERT E DAUER JR
252 4TH STREET                            CO NIELSEN ODONNELL                       535 SMITHFIELD STREET STE 1300
RANKIN PA 15104-1167                      PETER J ODONNELL ESQUIRE                  PITTSBURGH PA 15222-2315
                                          15 SOUTH WAYNE STREET
                                          LEWISTOWN PA 17044-2146



                                                                                    CM/ECF E-SERVICE
ERICA K DAUSCH                            DERRY TOWNSHIP SANITARY SEWER AUTHORITY   (+) DERRY TOWNSHIP
BABST CALLAND CLEMENTS ZOMNIR PC          ATTN CAROLYN MUMPER                       CO STEVEN P MINER ESQ
TWO GATEWAY CENTER 7TH FLOOR              74 RESERVE LANE                           635 NORTH 12TH STREET SUITE 101
PITTSBURGH PA 15222                       LEWISTOWN PA 17044-8647                   LEMOYNE PA 17043-1225




DICKS HOMECARE INC                        DISAM HOLDINGS LLC                        DISAM HOLDINGS LLC
401 MAPLE AVENUE                          CO ROBERT O LAMPL LAW OFFICE              100 MERGANSER CIRCLE
ALTOONA PA 16601-4170                     223 FOURTH AVENUE                         DAYTONA BEACH FL 32119-1351
                                          4TH FLOOR
                                          PITTSBURGH PA 15222-1717




DUNHAMS ATHLEISURE CORPORATION            FRATERNAL ORDER OF EAGLES SEVEN           GEOFFREY S GOODMAN
5000 DIXIE HIGHWAY                        MOUNTAINS A                               FOLEY LARDNER LLP
WATERFORD MI 48329-1711                   REAR 116 N LOGAN BOULEVARD                321 N CLARK STREET SUITE 2800
                                          BURNHAM PA 17009-1835                     CHICAGO IL 60654-5313




CM/ECF E-SERVICE
(+) GREATER LEWISTOWN SHOPPING PLAZA LP   GARY J IMBLUM                             INTERNAL REVENUE SERVICE
8035 MCKNIGHT ROAD SUITE 302              IMBLUM LAW OFFICES PC                     PO BOX 7346
PITTSBURGH PA 15237-3036                  4615 DERRY STREET                         PHILADELPHIA PA 19101-7346
                                          HARRISBURG PA 17111-2660




                                          CM/ECF E-SERVICE                          CM/ECF E-SERVICE
JAMES AND ALICE SCHNURE                   (+) KISH BANK                             (+) KISH BANK
20 BLUE HOLLOW ROAD                       115 S MAIN STREET                         DAVID W ROSS ESQUIRE
MILROY PA 17063-9226                      STATE COLLEGE PA 16803                    BABST CALLAND CLEMENTS ZOMNIR PC
                                                                                    TWO GATEWAY CENTER 7TH FLOOR
                                                                                    PITTSBURGH PA 15222



         Case 1:17-bk-00693-HWV           Doc 368 Filed 04/01/21 Entered 04/01/21 14:14:16               Desc
                                           Main Document    Page 5 of 9
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CM/ECF E-SERVICE                         CM/ECF E-SERVICE
(+) KISH BANK                            (+) KISH BANK                            KISH BANK FKA KISHACOQUILLAS VALLEY
ERICA KOEHL DAUSCH ESQUIRE               CO DAVID W ROSS ESQ AND ERICA K DAU      NATION
BABST CALLAND CLEMENTS ZOMNIR PC         BABST CALLAND                            CO BABST CALLAND
TWO GATEWAY CENTER 7TH FLOOR             TWO GATEWAY CENTER 7TH FLOOR             TWO GATEWAY CENTER 7TH FL
PITTSBURGH PA 15222                      PITTSBURGH PA 15222                      PITTSBURGH PA 15222




LNR PARTNERS LLC                         ROBERT O LAMPL                           MICHAEL P LEAHEY
1601 WASHINGTON AVENUE                   ROBERT O LAMPL LAW OFFICE                JACKSON KELLY PLLC
SUITE 800                                BENEDUM TREES BUILDING                   THREE GATEWAY CTR 401 LIBERTY AVE
MIAMI BEACH FL 33139-3165                223 FOURTH AVENUE                        STE 1500
                                         FOURTH FLOOR                             PITTSBURGH PA 15222
                                         PITTSBURGH PA 15222-1717




LEWISTOWN GAS COMPANY                    MSCI 2006 IQ11                           MSCI 2006 IQ11 LOGAN BOULEVARD LIMITED
34 W MARKET STREET                       LOGAN LIMITED PARTNERSHIP                PARTN
LEWISTOWN PA 17044-2127                  1209 ORANGE STREET                       CO MATTHEW G SUMMERS
                                         WILMINGTON DE 19801-1120                 BALLARD SPAHR LLP
                                                                                  919 N MARKET STREET 11TH FLOOR
                                                                                  WILMINGTON DE 19801-3023


CM/ECF E-SERVICE                         CM/ECF E-SERVICE                         CM/ECF E-SERVICE
(+) MSCI IQ11 LOGAN BOULEVARD LIMITED    (+) MSCI IQ11 LOGAN BOULEVARD LIMITED    (+) MSCI IQ11 LOGAN BOULEVARD LIMITED
PARTNERSHIP CO MARTIN C BRYCE JR ESQ     PARTNERSHIP CO MATTHEW G SUMMERS ESQ     PARTNERSHIP CO RAYMOND A QUAGLIA ESQ
BALLARD SPAHR LLP                        BALLARD SPAHR LLP                        BALLARD SPAHR LLP
1735 MARKET STREET 51ST FLOOR            919 N MARKET STREET 11TH FLOOR           1735 MARKET STREET 51ST FLOOR
PHILADELPHIA PA 19103-7599               WILMINGTON DE 19801-3023                 PHILADELPHIA PA 19103-7599



CM/ECF E-SERVICE
(+) MSCI IQ11 LOGAN BOULEVARD LIMITED    CHANTELLE D MCCLAMB                      METRO COMMERCIAL
PARTNERSHI                               BALLARD SPAHR LLP                        660 WEST GERMANTOWN PIKE
CO MATTHEW G SUMMERS                     919 NORTH MARKET STREET 11TH FLOOR       SUITE LL200
BALLARD SPAHR LLP                        WILMINGTON DE 19801-3023                 PLYMOUTH MEETING PA 19462-1111
919 N MARKET STREET 11TH FLOOR
WILMINGTON DE 19801-3023




DANIEL R MICHELMORE                      MIFFLIN COUNTY TAX CLAIM                 STEVEN P MINER
JACKSON KELLY PLLC                       20 N WAYNE ST                            CALDWELL KEARNS PC
THREE GATEWAY CENTER                     LEWISTOWN PA 17044-1770                  3631 N FRONT STREET
401 LIBERTY AVE STE 1500                                                          HARRISBURG PA 17110-1500
PITTSBURGH PA 15222-1009




MUNICIPAL AUTHORITY OF BOROUGH OF        MUNICIPAL AUTHORITY OF THE BOROUGH OF    JOHN P NEBLETT
LEWISTOWN                                LEWIST                                   PO BOX 490
70 CHESTNUT STREET                       19 VALLEY STREET                         REEDSVILLE PA 17084-0490
LEWISTOWN PA 17044-2208                  LEWISTOWN PA 17044-2281




JOHN P NEBLETT TRUSTEE                   NITTANY BUILDING SPECIALTIES INC         PA DEPARTMENT OF REVENUE
JOHN P NEBLETT CHAPTER 7 TRUSTEE         105 WEST PLANK RD                        BUREAU OF INDIVIDUAL TAXES
187 LONG LEAF PINE DRIVE                 PORT MATILDA PA 16870-1121               DEPT 280431
CONWAY SC 29526-8683                                                              HARRISBURG PA 17128-0431




PNC BANK NA                              NICHOLAS R PAGLIARI                      PENNSYLVANIA DEPARTMENT OF REVENUE
CO WELTMAN WEINBERG REIS CO LPA          MACDONALD ILLIG JONES BRITTON LLP        BANKRUPTCY DIVISION
436 SEVENTH AVENUE SUITE 2500            100 STATE STREET SUITE 700               PO BOX 280946
PITTSBURGH PA 15219-1842                 ERIE PA 16507-1459                       HARRISBURG PA 17128-0946




         Case 1:17-bk-00693-HWV          Doc 368 Filed 04/01/21 Entered 04/01/21 14:14:16               Desc
                                          Main Document    Page 6 of 9
PARTIES DESIGNATED AS "EXCLUDE" WERE NOT SERVED VIA USPS FIRST CLASS MAIL
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE" RECEIVED ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM

CM/ECF E-SERVICE
(+) RAYMOND ADAM QUAGLIA                 RAYMOND A QUAGLIA ESQUIRE                ROBERT JOHNSON PLUMBING   HEATING
BALLARD SPAHR LLP                        1735 MARKET STREET 51ST FLOOR            118 W FOURTH STREET
1735 MARKET STREET 51ST FLOOR            PHILADELPHIA PA 19103-7507               LEWISTOWN PA 17044-2007
PHILADELPHIA PA 19103-7599




                                         CM/ECF E-SERVICE
ROBERT P LEPLEY ELEC CONTRACTOR INC      (+) DAVID W ROSS                         SMS FINANCIAL P LLC
232 VALLEY STREET                        BABST CALLAND CLEMENTS AND ZOMNIR PC     6829 NORTH 12TH STREET
LEWISTOWN PA 17044-1855                  TWO GATEWAY CENTER 7TH FLOOR             PHOENIX AZ 85014-1109
                                         PITTSBURGH PA 15222




SMS FINANCIAL P LLC                      JOSEPH P SCHALK                          SECURITIES AND EXCHANGE COMMISSION
6829 NORTH 12TH STREET                   OFFICE OF THE UNITED STATES TRUSTEE      3 WORLD FINANCIAL CENTER
PHOENIX AZ 85014                         228 WALNUT STREET                        NEW YORK NY 10281-1022
                                         SUITE 1190
                                         HARRISBURG PA 17101-1722




D TROY SELLARS                           MATTHEW G SUMMERS                        MATTHEW G SUMMERS
OFFICE OF THE UNITED STATES TRUSTEE      BALLARD SPAHR LLP                        BALLARD SPAHR LLP
228 WALNUT ST                            919 N MARKET STREET 11TH FLOOR           919 NORTH MARKET STREET 11TH FLOOR
SUITE 1190                               WILMINGTON DE 19801-3023                 WILMINGTON DE 19801-3023
HARRISBURG PA 17101-1722




SUMMIT CONSTRUCTION CO INC               SUMMIT CONSTRUCTION CO INC               SUMMIT CONSTRUCTION CO INC
CO MICHAEL P LEAHEY JACKSON KELLY PLLC   CO NICOLE L STARR                        1095 HOME AVE
THREE GATEWAY CENTER                     THREE GATEWAY CENTER                     AKRON OH 44310-3501
401 LIBERTY AVE STE 1500                 401 LIBERTY AVE STE 1500
PITTSBURGH PA 15222-1009                 PITTSBURGH PA 15222-1009




SUMMIT CONSTRUCTION CO INC               THE MUNICIPAL AUTHORITY OF THE BOROUGH   ASST US TRUSTEE
CO DANIEL R MICHELMORE                   OF LE                                    US DEPARTMENT OF JUSTICE
THREE GATEWAY CENTER                     19 VALLEY STREET                         OFFICE OF THE UNITED STATES TRUSTEE
401 LIBERTY AVE STE 1500                 LEWISTOWN PA 17044-2281                  228 WALNUT STREET ROOM 1190
PITTSBURGH PA 15222-1009                                                          HARRISBURG PA 17101-1722



CM/ECF E-SERVICE
(+) UNITED STATES TRUSTEE                JAMES PETER VALECKO                      VERIZON PENNSYLVANIA
228 WALNUT STREET SUITE 1190             WELTMAN WEINBERG AND REIS CO LPA         1717 ARCH ST
HARRISBURG PA 17101-1722                 436 SEVENTH AVENUE                       PHILADELPHIA PA 19103-2787
                                         2718 KOPPERS BUILDING
                                         PITTSBURGH PA 15219




CO MATTHEW G SUMMERS
BALLARD SPAHR LLP
919 N MARKET STREET 11TH FLOOR
WILMINGTON DE 19801-3023




         Case 1:17-bk-00693-HWV          Doc 368 Filed 04/01/21 Entered 04/01/21 14:14:16               Desc
                                          Main Document    Page 7 of 9
ADDRESSES WHERE AN EMAIL IS PRESENT WERE SERVED VIA "CM/ECF E-SERVICE" THROUGH THE UNITED STATES BANKRUPTCY COURT'S
NOTICE OF ELECTRONIC FILING ("NEF")SYSTEM.

(Interested Party)                       Asst. US Trustee                         United States Trustee
University Park Plaza Corporation        US Department of Justice                 228 Walnut Street, Suite 1190
represented by:                          Office of the United States Trustee      Harrisburg, PA 17101
Nicholas R. Pagliari                     228 Walnut Street, Room 1190             (Asst. U.S. Trustee)
MacDonald, Illig, Jones & Britton LLP    Harrisburg, PA 17101                     represented by:
100 State Street, Suite 700                                                       D. Troy Sellars
Erie, PA 16507                           ustpregion03.ha.ecf@usdoj.gov            Office of the United States Trustee
                                                                                  228 Walnut St.
npagliari@mijb.com                                                                Suite 1190
                                                                                  Harrisburg, PA 17101

                                                                                  D.Troy.Sellars@usdoj.gov




Nicole Starr                             Daniel R. Michelmore                     (Creditor)
Jackson Kelly PLLC                       Jackson Kelly PLLC                       Summit Construction Co., Inc.
Three Gateway Center                     Three Gateway Center                     1095 Home Ave.
401 Liberty Ave., Ste. 1500              401 Liberty Ave., Ste. 1500              Akron, OH 44310
Pittsburgh, PA 15222                     Pittsburgh, PA 15222                     represented by:
                                                                                  Michael P Leahey
nstarr@jacksonkelly.com                  drmichelmore@jacksonkelly.com            Jackson Kelly PLLC
                                                                                  Three Gateway Ctr., 401 Liberty Ave.
                                                                                  Ste. 1500
                                                                                  Pittsburgh, PA 15222

                                                                                  mpleahey@jacksonkelly.com




(Creditor)                               (Creditor)                               Keri P Ebeck
Stonerook & Co.                          SMS Financial P LLC                      Bernstein-Burkley
represented by:                          6829 North 12th Street                   707 Grant Street
Joseph P Schalk                          Phoenix, AZ 85014                        Suite 2200 Gulf Tower
Office of the United States Trustee                                               Pittsburgh
228 Walnut Street                                                                 Pittsburgh, PA 15219
Suite 1190
Harrisburg, PA 17101                                                              kebeck@bernsteinlaw.com

joseph.schalk@usdoj.gov




(Creditor)                               (Trustee)                                Matthew G. Summers
PNC Bank, NA.                            John P. Neblett, Chapter 7 Trustee       Ballard Spahr LLP
represented by:                          187 Long Leaf Pine Drive                 919 North Market Street 11th Floor
James Peter Valecko                      Conway, SC 29526                         Wilmington, DE 19801
Weltman Weinberg and Reis Co LPA         represented by:
436 Seventh Avenue                       John P Neblett
2718 Koppers Building                    P.O. Box 490
Pittsburgh, PA 15219                     Reedsville, PA 17084

jvalecko@weltman.com                     jpn@neblettlaw.com




         Case 1:17-bk-00693-HWV          Doc 368 Filed 04/01/21 Entered 04/01/21 14:14:16                 Desc
                                          Main Document    Page 8 of 9
ADDRESSES WHERE AN EMAIL IS PRESENT WERE SERVED VIA "CM/ECF E-SERVICE" THROUGH THE UNITED STATES BANKRUPTCY COURT'S
NOTICE OF ELECTRONIC FILING ("NEF")SYSTEM.

Matthew G. Summers                       Raymond Adam Quaglia                     Chantelle D. McClamb
Ballard Spahr LLP                        Ballard Spahr LLP                        Ballard Spahr LLP
919 N. Market Street, 11th Floor         1735 Market Street, 51st Floor           919 North Market Street, 11th Floor
Wilmington, DE 19801-3034                Philadelphia, PA 19103                   Wilmington, DE 19801-3034

summersm@ballardspahr.com                quaglia@ballardspahr.com                 mcclambc@ballardspahr.com




(Creditor)                               (Interested Party)                       David W Ross
MSCI IQ11 Logan Boulevard Limited        MSCI 2006-IQ11 Logan Boulevard Limited   Babst Calland Clements and Zomnir, PC
Partnership                              Partnership                              Two Gateway Center, 7th Floor
c/o Matthew G. Summers                   represented by:                          Pittsburgh, PA 15222
Ballard Spahr LLP                        Matthew G. Summers
919 N. Market Street, 11th Floor         Ballard Spahr LLP                        dross@bccz.com
Wilmington, DE 19801                     919 N. Market Street, 11th Floor
represented by:                          Wilmington, DE 19801-3034
Martin C Bryce, Jr
Ballard Spahr LLP                        summersm@ballardspahr.com
1735 Market Street, 51st Floor
Philadelphia, PA 19103

bryce@ballardspahr.com




(Creditor)                               Greater Lewistown Shopping Plaza LP      (Creditor)
Kish Bank f/k/a Kishacoquillas Valley    8035 McKnight Road, Suite 302            Disam Holdings, LLC
National Bank                            Pittsburgh, PA 15237                     c/o Robert O Lampl Law Office
c/o Babst Calland                        Tax ID / EIN: XX-XXXXXXX                 223 Fourth Avenue
Two Gateway Center, 7th Fl               (Debtor 1)                               4th Floor
Pittsburgh, PA 15222                     represented by:                          Pittsburgh, PA 15222
represented by:                          Gary J Imblum                            represented by:
Erica K Dausch                           Imblum Law Offices, P.C.                 Robert O Lampl
Babst Calland Clements Zomnir P.C.       4615 Derry Street                        Robert O Lampl Law Office
Two Gateway Center, 7th Floor            Harrisburg, PA 17111                     Benedum Trees Building
Pittsburgh, PA 15222                                                              223 Fourth Avenue
                                         gary.imblum@imblumlaw.com                Fourth Floor
edausch@babstcalland.com                                                          Pittsburgh, PA 15222

                                                                                  rlampl@lampllaw.com




(Creditor)                               Robert E. Dauer, Jr.                     (Creditor)
Derry Township                           535 Smithfield Street, Ste 1300          CVS of Pennsylvania, Inc.
73 Reserve Lane                          Pittsburgh, PA 15222-2315                represented by:
Lewistown, PA 17044                      (Attorney)                               Geoffrey S. Goodman
represented by:                          represented by:                          Foley & Lardner LLP
Steven P Miner                           Gary J Imblum                            321 N. Clark Street, Suite 2800
Caldwell & Kearns, P.C.                  Imblum Law Offices, P.C.                 Chicago, IL 0654
3631 N. Front Street                     4615 Derry Street
Harrisburg, PA 17110                     Harrisburg, PA 17111                     ggoodman@foley.com

sminer@cklegal.net                       gary.imblum@imblumlaw.com




         Case 1:17-bk-00693-HWV          Doc 368 Filed 04/01/21 Entered 04/01/21 14:14:16               Desc
                                          Main Document    Page 9 of 9
